ORDER REJECTING RESIGNATION AND IMPOSING SUSPENSION PENDING PROSECUTION
Comes now William R. Long, Respondent in this case, and tenders for this Court's consideration a letter of resignation and "Affidavit". And comes now the Honora ble George N. Beamer, the duly appointed Hearing Officer in this case, and presents his report and recommendation for immediate suspension.
Upon examination of the matters now before this court, we find that the "affidavit" submitted by the Respondent does not comply with Admission and Discipline Rule *63823, Section 17, and, accordingly, should not be accepted. We further find, that the report and recommendation of the appointed Hearing Officer should be accepted and the Respondent should be suspended from the practice of law pending the outcome of this disciplinary proceeding.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, William R. Long, is hereby suspended from the practice of law in the State of Indiana pending further order of this Court.
IT IS, FURTHER, ORDERED that the letter of resignation tendered by William R. Long is rejected.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, and to the parties set forth under Admission and Discipline Rule 23, Section 3(d).
All Justices concur.